Citation Nr: 0011577	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-49 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to permanent and total disability rating for 
pension purposes, to include the question of whether the 
termination of a permanent and total disability rating for 
pension purposes was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 until 
November 1971 and from October 1977 to October 1981.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of September 1996 from the Columbia, South Carolina 
Regional Office (RO) which terminated the veteran's 
entitlement to non-service-connected pension benefits.  
Thereafter, the appellant perfected a timely appeal with 
respect to the issue of entitlement to a permanent and total 
disability rating for pension purposes to include the 
question of whether termination of such was proper. 


FINDINGS OF FACT

1.  In May 1998 and May 1999, the Board remanded the 
veteran's case to the RO for additional development.

2.  The additional development requested by the Board has not 
been completed because the veteran has failed to appear for 
scheduled VA examinations.


CONCLUSION OF LAW

The veteran has abandoned his claims with respect to the 
continuation of pension benefits.  38 U.S.C.A. §§ 1155, 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.105, 3.158, 3.343 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to non-service-connected pension was established 
by rating action dated in September 1992 based on residuals 
of head injury with confusion, memory loss and blackouts, 
rated as 70 percent disabling.  By rating determination of 
July 1996, the RO proposed to terminate the veteran's 
entitlement to pension based on VA examination conducted in 
April 1996.  Termination of the non-service-connected pension 
was effected by rating action dated in September 1996 from 
which the appellant filed a timely appeal.  Upon review by 
the Board, it was determined that additional development of 
the evidence was required, including VA examinations to 
evaluate the status of his multiple disorders, including ones 
not previously considered by the RO.  The appellant was also 
asked to provide the names and addresses and authorization 
for release of records of all health care providers who had 
treated him for any disability in recent years.  Pursuant to 
Board remand of May 1998, he was scheduled for VA neurology, 
ophthalmology, cardiology and orthopedic examinations and any 
other specialized medical evaluations as indicated.  These 
examinations were scheduled for September 1998, but the 
veteran failed to report.  No explanation was given for his 
failure to appear.

All of this information was again considered by the Board in 
May 1999 when the veteran's claim was again remanded to the 
RO.  On this occasion, the RO was instructed to inform the 
appellant of his right to submit evidence, argument and/or 
comment with regard to the question of whether he had good 
cause for his failure to report for VA examinations scheduled 
in September 1998.  The veteran did not reply to the RO's 
written request of June 1999.  There is no indication in the 
record that he did not receive notification of the VA 
examinations or the correspondence sent to him as no address 
change is evident; nor was mail returned to the Board.  There 
is no explanation of record as to why he did not respond in 
either instance.

The veteran's claim for a non-service-connected pension is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Under applicable laws 
and regulations, pension is payable to a veteran of a period 
of war, who is permanently and totally disabled from 
disability not the result of his own willful misconduct.  
38 U.S.C.A. §§ 1521; 38 C.F.R. §§ 3.301, 3.342.  Permanent 
and total disability may be shown in one of two ways: (1) The 
veteran must either be unemployable due to total disability, 
or (2) if not unemployable, he must suffer from a lifetime 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation.  Brown 
v. Derwinski, 2 Vet. App. 444 (1992).

Objective measures of permanent and total disability may be 
derived from evaluating the veteran's disabilities under the 
various Diagnostic Codes in the Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 4.15, and Part 4.  Total disability ratings for 
pension may be assigned even though the schedular evaluations 
are less than total:  provided that if there is only one such 
disability, it shall be rated at 60 percent or more, and 
that, if there are two or more disabilities, at least one 
shall be rated at 40 percent or more, with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 3.340(a)(2), Part 4, including 
§§ 4.16, 4.17.

A veteran who fails to meet the above percentage requirements 
may still be granted a permanent and total rating if his 
permanent disabilities render him unable to obtain or 
maintain substantially gainful employment consistent with his 
age, occupation, and educational background.  38 C.F.R. §§ 
3.321(b)(2), 3.340(b).  See also Talley v. Derwinski, 2 Vet. 
App. 282 (1992).  When consideration is given to the 
reduction of a total rating, examination reports showing 
material improvement must be evaluated in conjunction with 
all the facts of record, particularly on the question of 
whether the veteran attained improvement under the ordinary 
conditions of life, i.e., while working or actively seeking 
work, or whether the symptoms were brought under control by 
prolonged rest, or generally, by following a regimen which 
precludes work.  38 C.F.R. § 3.343.  

The Board determined in May 1998 that it was necessary to 
have the veteran examined in order to ascertain whether the 
veteran experienced material improvement such that the 
termination of the previously awarded pension was warranted.  
However, as noted above, the veteran did not report for any 
of the scheduled examinations.  With exceptions not here 
applicable, VA regulations provide that where evidence 
requested in connection with an original claim, claim for 
increase, claim to reopen, or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
38 C.F.R. § 3.158 (1998).  Where the evidence is to be 
obtained by the veteran's appearance at a VA examination, and 
the veteran fails, without adequate reason, to respond to an 
order to report to such an examination within one year, and 
when payments have been discontinued, his claim will be 
considered abandoned.  Id.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Id.  

As noted above, the veteran has not cooperated in VA's 
attempt to secure evidence, including that which might be 
obtained by VA examination.  In this regard, the Board 
emphasizes that the duty to assist is not always a one-way 
street.  In order for VA to process claims, individuals 
applying for benefits have a responsibility to cooperate with 
the agency in the gathering of evidence necessary to 
establishing entitlement to benefits.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Because the Board finds that 
the veteran's claim has been abandoned, the appeal is denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

